Citation Nr: 1430012	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  08-19 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of ten percent for varicose veins from May 23, 2006.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


REMAND

The Veteran served on active duty from January 2001 to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the VA RO in Chicago, Illinois.  

A review of the record reflects that a remand is necessary in order to schedule the Veteran for a video conference hearing before a Veterans Law Judge (VLJ).  In September 2013, the Veteran was incorrectly sent a letter notifying him that he was entitled to a new hearing before the Board; it turns out, the Veteran had never had a hearing before the Board, rather, he had a prior hearing at the RO before a Decision Review Officer.  While this misinformation was pointed out in a May 2014 letter, the Veteran had replied in October 2013 that he wished to have a hearing before the Board.  As the issue listed above was remanded by the Board in March 2012, the Board finds that a hearing should be scheduled in order for the Veteran to provide testimony on this issue.  Video hearings before the Board are scheduled by the RO.  Thus, a remand is necessary.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.703, 20.704 (2013). 

Accordingly, the case is REMANDED to the RO for the following action:

Schedule the appellant for a video conference hearing at the RO before a Veterans Law Judge sitting at the Board in Washington D.C.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

